department of the treasury internal_revenue_service washington d c ol u tax_exempt_and_government_entities_division uniform issue list apr el tier ra th xxxxx xxxxx xxxxx legend taxpayer a xxxxx bank m xxxxx bank o xxxxx ira x xxxxx account y xxxxx amount s xxxxx amount t xxxxx amount u xxxxx date1 xxxxx date xxxxxx date xxxxx date xxxxx dear xxxkxx xxxxk page this is in response to your date letter as supplemented by additional correspondence dated date submitted on your behalf in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penaity of perjury in support of your ruling_request 201027uu61 taxpayer a age xxxxx represents that she received a distribution from ira x of amounts s and t totaling amount u taxpayer a asserts that her failure to accomplish a rollover of amount u within the 60-day period prescribed by sec_408 of the code was due to a bank m employee’s failure to follow taxpayer a’s instructions to transfer amount u from ira x into an ira held by bank o which led to amount u being placed in a non-ira account taxpayer asserts that amount u has not been used for any purpose taxpayer a represents that on date she provided written instructions to bank m to rollover amount u from ira x to a qualified ira held by bank o bank m transferred a check for amount s on date and a check for amount t on date to account y the distribution was transferred in the form of two separate checks because amount s was a money redemption fund which could be immediately distributed whereas amount t was a liquidated mutual_fund which by law could not be immediately disbursed the transfer of amount u from ira x to account y was intended to be used to purchase an annuity within a new ira account however an employee of bank m deposited amount s and amount t respectively into account y instead of a traditional_ira taxpayer a asserts that on or about date she discovered that amount u had not been properly rolled over bank m acknowledged that the failure was due to an error of one of its employees based upon the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount u sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual to whose benefit the account is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which he receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined -without regard to sec_408 d sec_408i of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408a i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408i from an ira which was includible in gross_income because of the application of d sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish the rollover within the 60-day period prescribed by sec_408 of the code was due to an error by bank m ee xxxxx page which led to amount u being placed in a non-ira account instead of being transferred to a rollover ira therefore pursuant to sec_408 of the code the irs hereby waives the 60-day rollover requirement with respect to the distribution of amount u taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount u into a rollover ira provided all other requirements of sec_408 of the code except the 60-day rollover requirement are met with respect to such contribution amount u will be considered a rollover_contribution within the meaning of sec_408 of the code please note that pursuant to sec_408 of the code this ruling does not authorize the rollover of code sec_401 minimum required distributions no opinion expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this ruling please contact xxxxx se t ep ra t2 i d no at xxxxx sincerely yours don ze ae donzell f littlejohn employee pians technical group anager
